DETAILED ACTION
The instant application having Application No. 16/646,867 filed on March 12, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the case of claim 19 configured to be positioned on a wrist, … a watch, a wallet and a temple pad”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. At present only the choice of the case configured to be positioned on a phone is shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 5/22/2020, 4/27/2021 and 7/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
	The examiner respectfully requests that any future IDS submissions be more legible than the submission of 5/22/2020 which could not be read by the optical character recognition software.  

Claim Objections
Claim 8 is objected to because of the following informalities:  The word “is” is missing from the recitation “wherein the thickness of the compact configuration less than about 4.3 mm.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-12, 14, 20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first flexible ear piece" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In particular on line 5 of claim 1 there is recited “a first ear piece” followed by a 
Claim 1 recites the limitation "the second flexible ear piece" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. In particular on line 7 of claim 1 there is recited “a second ear piece” followed by a recitation of “the second flexible ear piece”. The examiner recommends amending the first instance of “a second ear piece” to recite “a second flexible ear piece”.
Claims 2-5 depend from claim 1 and inherit these indefiniteness issues. 
Regarding claim 9, the recitation “a force up to about 100 kg” is indefinite because kg is a unit of weight not a unit of force. Furthermore it is unclear what structural elements are required to make the eyewear system configured to withstand a given force. Is the structure of claim 6 sufficient, or must one import limitations from the specification into the claims in order to meet this functional limitation. Appropriate correction is required.
Regarding claim 10, the recitation “The eyewear system of any of claim 6, wherein a weight of the system is less than about 12 g.” is indefinite because the specification teaches, paragraph 39: “The configuration described above results in very light glasses whose weight is typically less than 12g plus the weight of the lenses.” Thus it is unclear whether the claim is intended to be referring to (1) the weight of the glasses without the lenses, which would be counter to claim 6 where the lenses are included in the eyewear system or (2) the weight of the glasses with the lenses included, which would not be supported by the detailed description of the specification. Appropriate correction is required. 
Regarding claim 11, the recitation “wherein a folded area of the system does not exceed about 2000 mm2 plus the area of the lens.” is indefinite for the following reasons. Firstly the specification discloses “As such, the total area of the folded glasses is about the area of one lens, for example, 2000 mm2.” Thus it is unclear what “plus the area of the lens” means. Secondly, as 11 depends on claim 6, not claim 1, it is unclear what the area is an area of, the folded area of a configuration like Fig. 2C or the folded area of a compact configuration such as Fig. 3B. 
Regarding claim 12, the recitation “the ear pieces are configured to exert a force < 5 g-force, thereby keeping the system stable on the user's face” is indefinite for at least the following reasons. First < 5 g-force includes 0 g-force. Secondly the force against a user’s temple will depend on the relative sizes of the wearer’s head measured from ear to ear versus the separation distance between the two earpieces when in the in-use position 
Regarding claim 14, the recitation “wherein the system is configured to be free of any moments caused by applying a force to a front or back side of the system” is indefinite because it is unclear what is meant by this recitation. Other than point masses, all objects have moments of inertia about different axes of rotation. From the specification the system being free of any moments appears to be related to how much space there is between components in the compact configuration. However, it would be improper to import such a limitation from the specification into the claims since this relationship is not a definition.  
Regarding claim 20, it is unclear what structural elements are required to meet “the case of claim 19 configured to be positioned on a wrist, a phone, a watch, a wallet and a temple pad.” Any eyeglass case is configured to positioned on a wrist,  phone, watch, or wallet in that an appropriate attachment mechanism can be used to attach the case to any given choice of clothing or accessory. The specification and drawings do not specify how the eyeglass case is configured to meet this functional limitation. Additionally, the examiner cannot picture how the eyeglasses case could be configured to be attached to a “temple pad”. As far as the examiner can discern a temple pad conventionally means the pad at the end of the temple of glasses near the ear. It is not clear from the specification how an eyeglass case would be configured to be positioned at the end of a temple.
Regarding claim 22, in lines 1-2 the claim recites “a compact configuration of the eyewear system of claim 6.” However claim 6 already introduced “a compact configuration” and limitations thereof. Thus it is unclear whether the “compact configuration” of claim 22, needs to be the same compact configuration as claimed in claim 6, or whether claim 22 can be any compact configuration of the eyeglass system. Appropriate correction is required.  
Claims 23-24 depend from claim 22 and inherit this indefiniteness issue from claim 22. 
Regarding claim 24, the recitation “the hinge” is indefinite for at least the reason that there are two claimed hinges in claim 6 and a bridge that acts as a hinge in the specification. Thus it is unclear if this claim was intended to be written as “one or both of the first hinge and the second hinge” or “a hinge” meaning any hinge of the eyewear system. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner US 5929966 (hereafter Conner).
Regarding claim 1, Conner teaches “An eyewear system (foldable glasses of Fig. 3) comprising:
a first lens (lens 26);
a second lens (lens 28);
a resilient bridge (bridge 30 which is resilient in that it allows folding at pivot 32) connecting the lenses (col. 3 lines 33-37: “A bridge 30 which pivots at 32 connects the two frame segments 24A and 24B”);
a first ear piece (temple 34) extending from a side of the first lens (col. 3 lines 38-40: “A pair of temples 34 and 36 are pivotally attached at frame segments ends 38 and 40 respectively through a pivot 42, see FIGS. 1-4.”) the first flexible ear piece configured to fold flat against the first lens (see Figs. 2 and 3 and pivot 42 the temples are flexible in that they can fold); and
a second ear piece (temple 36) extending from a side of the second lens (col. 3 lines 38-40: “A pair of temples 34 and 36 are pivotally attached at frame segments ends 38 and 40 respectively through a pivot 42, see FIGS. 1-4.”), the second flexible ear piece configured to fold flat against the second lens (see Figs. 2 and 3 and pivot 
Regarding claim 2, Conner teaches “the eyewear system of claim 1, comprising a first hinge (left hinge 42 connecting temple 34 and lens 26/frame segment end 38) configured to connect the first lens and the first flexible ear piece (that’s what 42 does), wherein the first hinge is positioned within a thickness of the first lens (most easily seen in Fig. 1, see hinge 42 protruding from segment 24A); and
a second hinge (right hinge 42 connecting temple 34 and lens 28/frame segment end 40) configured to connect the second lens and the second flexible ear piece (that’s what 42 does), wherein the second hinge is positioned within a thickness of the second lens  (most easily seen in Fig. 1, see hinge 42 protruding from segment 24B).”
Regarding claim 3, Conner teaches “the eyewear system of claim 2, wherein the first and second hinges protrude from a side of the first and second lenses (see frame end segment ends 38 and 40 marked in Fig. 3).”

Claim(s) 6, 9, 12, 14, 16-17 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porter USPGPub 20170146815 A (hereafter Porter).
Regarding claim 6, Porter teaches (Figs. 1 and 2) “An eyewear system (Fig. 2) comprising:
a first lens (right lens 38 and right frame member 40);
a second lens (left lens 34 and left frame member 36);
a resilient bridge (link 26 which is resilient in that it comprises two springs 56 and 58) connecting the lenses (see Fig. 2 or Fig. 7);
a first hinge connecting a first flexible ear piece (temple member 32) extending from a side of the first lens to the first lens (paragraph 19: “The right temple member 32 is hingedly connected to the right frame member 
a second hinge connecting a second flexible ear piece (temple member 30) extending from a side of the second lens (paragraph 19: “The left temple member 30 is hingedly connected to the left frame member 36 of the left eyeglass portion 22”), the second flexible ear piece offset from the second lens by a thickness of the first lens (see how in Fig. 2 the right frame member 40 is between the left frame member 36 and the left temple 30 where first temple piece 80 provides the offset, see Figs. 1 and 3), wherein at least a portion of the first lens is configured to be moved over the second lens to form a compact configuration (see Fig. 2), and a thickness of the eyewear system in the compact configuration is equal to a thickness of the first lens (thickness of right frame member 40), the thickness of the second lens (thickness of left frame member 36), the thickness of one of the first and second ear pieces (the left and right temples are in the same plane, thus the thickness they add to the compact configuration is just the thickness of one of the temples in folded configuration) plus any base curve thickness (see curved shape of left and right eyeglass portions 22 and 24).
Regarding claim 9, Porter teaches “the eyewear system of claim 6” and further teaches “configured to withstand a force of up to about 100 kg when in the compact configuration (Porter teaches all of the structural elements of claim 6, thus is “configured to withstand a force of up to about 100 kg when in the compact configuration” because the structure of the claimed system, as identified above, is the same as that claimed, it must inherently perform the same function and be configured to withstand a force of up to about 100 kg when in the compact configuration.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. See also MPEP §2112.01(I)).”

Regarding claim 12, Porter teaches “the eyewear system of claim 6” and further teaches “wherein the ear pieces are configured to exert a force < 5 g-force, thereby keeping the system stable on the user's face (Consider the case where the wearer’s head is smaller than the separation distance between the temples in their open position. In this instance the force exerted by the ear pieces would be 0 g-force which is in the claimed range. Furthermore because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and exert a force < 5 g-force thereby keeping the system stable on the user’s face.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. See also MPEP §2112.01(I)))
Regarding claim 14, Porter teaches “the eyewear system of claim 6,” and further teaches “wherein the system is configured to be free of any moments caused by applying a force to a front or back side of the system (Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and be free of any moments caused by applying a force to a front or back side of the system.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.See also MPEP §2112.01(I))).
Regarding claim 16, Porter teaches “the eyewear system of claim 6, wherein the first ear piece (right temple member 32) and the second ear piece (left temple member 30)  each comprise a first and second segment (segments 86 and 88 and segments 82 and 84) connected by a hinge (see paragraph 25).”
Regarding claim 17, Porter teaches “the eyewear system of claim 6, wherein the first lens is configured to be rotated over the second lens (see how they differ in orientation by 180 degrees in Fig. 2).
Regarding claim 25, Porter teaches (Figs. 1 and 2) “A method of manufacturing (see steps below) a pair of thin eyeglasses (Fig. 2), comprising 
providing a first lens (right lens 38 and right frame member 40);
providing a second lens (left lens 34 and left frame member 36);
connecting the lenses with a resilient bridge (link 26 which is resilient in that it comprises two springs 56 and 58);
connecting a first flexible ear piece (right temple member 32) to a side of the first lens to the first lens using a first hinge (paragraph 19: “The right temple member 32 is hingedly connected to the right frame member 40 of the right eyeglass portion 24”), the first flexible ear piece configured to fold flat against the first lens (see Fig. 2 the right temple 32 is flat against right frame member 40 modulo the base curve of 38);
connecting a second flexible ear piece (temple member 30) to a side of the second lens using a second hinge (paragraph 19: “The left temple member 30 is hingedly connected to the left frame member 36 of the left eyeglass portion 22”), the second flexible ear piece offset from the second lens by a thickness of the first lens (see how in Fig. 2 the right frame member 40 is between the left frame member 36 and the left temple 30 where first temple piece 80 provides the offset, see Figs. 1 and 3), wherein at least a portion of the first lens is configured to be moved over the second lens to form a compact configuration (see Fig. 2), and a thickness of the eyewear system in the compact configuration is equal to a thickness of the first lens (thickness of right frame member 40), the thickness of the second lens (thickness of left frame member 36), the thickness of one of the first and second ear pieces (the left and right temples are in the same plane, thus the thickness they add to the compact configuration is just the thickness of one of the temples in folded configuration) plus any base curve thickness (see curved shape of left and right eyeglass portions 22 and 24).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner US 5929966 (hereafter Conner) as applied to claim 1 above, and further in view of Shalon USPGPub 20160062139 (hereafter Shalon).
Regarding claim 4, Conner teaches the “eyewear system of claim 1.” However Conner does not explicitly teach “wherein the thickness of the eyewear system, when the ear pieces are folded, is about 2-10 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
In Conner the total thickness of the eyewear system when the ear pieces are folded is the sum of the thickness of the lens part and the thickness of one temple arm. Thus when taken in combination the thickness of the eyewear system when the ear pieces are folded (as taught by Conner) is less than 6 mm thick (as taught by Shalon).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a folded configuration (as taught by Conner) to be from about 2-10 mm, such as less than 6 mm (as taught by Shalon) for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4). 
Regarding claim 5, Conner teaches the “eyewear system of claim 1.” However Conner does not explicitly teach “wherein the thickness of the eyewear system when the ear pieces are folded, is about 2.3 mm.”

In Conner the total thickness of the eyewear system when the ear pieces are folded is the sum of the thickness of the lens part and the thickness of one temple arm. Thus when taken in combination the thickness of the eyewear system when the ear pieces are folded (as taught by Conner) is less than 6 mm thick (as taught by Shalon).”
Thus the prior art teaches a range of less than 6 mm which overlaps the claimed range of about 2.3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a folded configuration (as taught by Conner) to be about 2.3 mm, for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4), and furthermore since it has been held that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05(I).

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Shalon USPGPub 20160062139 (hereafter Shalon).
Regarding claim 7, Porter teaches “the eyewear system of claim 6 (see above), wherein the thickness of the compact configuration (the thickness of the compact configuration in Porte is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm).”
However, Porter does not explicitly teach “about 4-10 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
When taken in combination the thickness of the compact configuration is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm (as taught by Porter) is less than 9 mm thick (as taught by Shalon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a compact configuration (as taught by Porter) to be from 
Regarding claim 8, Porter teaches “the eyewear system of claim 6 (see above), wherein the thickness of the compact configuration (the thickness of the compact configuration in Porte is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm).”
However, Porter does not explicitly teach “less than about 4.3 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
When taken in combination the thickness of the compact configuration is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm (as taught by Porter) is less than 9 mm thick (as taught by Shalon).
Thus the prior art teaches a range of less than 9 mm which overlaps the claimed range of about 4.3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a folded configuration (as taught by Porter) to be about 4.3 mm, for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4), and furthermore since it has been held that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05(I).
Regarding claim 11, Porter teaches “the eyewear system of claim 6.” However Porter does not explicitly teach “wherein a folded area of the system does not exceed about 2000 mm2 plus the area of the lens.”
Shalon teaches folded eyewear “wherein a folded area of the system does not exceed about 2000 mm2 (paragraph 65: “lens optical area of over 9 cm2”. Note that 9 cm2 is equal to 900 mm2.  The area of the folded configuration is not much more than the area of one lens, so well under 2000 mm2) plus the area of the lens (the area of the folded configuration is much less than twice the area of one lens).”
Thus Porter teaches the eyewear system of claim 11, except the recitation of the relative dimensions of the claimed device. Shalon teaches the claimed dimensions. The device having the claimed dimensions would not perform differently than the prior art device. 
2 plus the area of the lens as taught by Shalon, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04 (IV)(A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Shalon USPGPub 20160062139 (hereafter Shalon) and Muller DE 4312225 C1 (hereafter Muller, where reference will be made to the attached machine translation)
	Regarding claim 10, Porter teaches “the eyewear system of claim 6.” However, Porter does not explicitly disclose “wherein a weight of the system is less than about 12 g.”
	Shalon teaches “wherein a weight of the system is less than about 12 g (paragraph 65: “the lenses 101 are molded polycarbonate optical lenses … weighing less than 5 grams“, thus the total weight of the lenses is either less than 5 grams or less than 10 grams both of which are in the claimed range. This is “a weight of the system” even though it is not “the total weight of the system”).”
Muller teaches “wherein a weight of the system is less than about 12 g (paragraph 6 “a spectacle frame intended for an adult user with a weight of less than two grams” This is a weight of the system even though it is not the total weight of the system”).”
Thus if “a weight of the system is less than about 12 g” means the weight of the system without the lenses, as would be consistent with the specification, then Muller teaches a spectacle frame with a weight of less than two grams.
If “a weight of the system is less than about 12 g” means the total weight of the system, then taken together Shalon and Muller teach a combined weight of 12 grams. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of Porter to have a reduced weight of the frame of less than 2 grams as taught by Muller, or a total weight of less than 12 grams as taught by the combination of Shalon and Muller, because Muller teaches that such a reduced weight provides even better wearing comfort for the user (see Muller paragraph 3).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Barnett et al. USPGPub 20150042947 A1 (hereafter Barnett).
Regarding claim 13, Porter teaches “the eyewear system of claim 6.” However Porter is silent regarding “further comprising a catch configured to secure the ear pieces in a folded position.”
Barnett teaches foldable glasses (see Figs. 3 and 4) “further comprising a catch (connection means 22) configured to secure the ear pieces in a folded position (paragraph 41: “secured in place by a connection means on the outer edge of the lenses 22. The temple pieces 14 are folded down and besides the lenses 12 providing a more compact device and protection for the lenses 12.” the connection means 22 secures together the proximal ends of the temple pieces as seen in Figs. 3 and 4).”
Barnett further teaches (paragraph 39) “The connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyewear system of Porter a connection means near the hinges between the temple arms and the lens frames as taught by Barnett, because Barnett teaches that such a connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage (paragraph 39).
Regarding claim 15, Porter teaches “the eyewear system of claim 6.” However Porter does not explicitly teach “wherein the second hinge is configured to catch onto the first hinge to keep the eyewear system in a compact configuration.”
Barnett teaches foldable glasses (see Figs. 3 and 4) “wherein the second hinge (left or right hinge connections 16 between the temple pieces 14 and the lenses 12) is configured to catch (connection means 22) onto the first hinge (the other hinge 16 of the left and right hinges) to keep the eyewear system in a compact configuration (paragraph 41: “secured in place by a connection means on the outer edge of the lenses 22. The temple pieces 14 are folded down and besides the lenses 12 providing a more compact device and protection for the lenses 12.” the connection means 22 secures together the hinge connections 16 of the temple pieces as seen in Figs. 3 and 4).”
Barnett further teaches (paragraph 39) “The connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyewear system of Porter a connection means near the hinges between the temple arms and the lens frames as taught by Barnett, because Barnett teaches that such a connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage (paragraph 39).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Graffia USPGPub 20080055539 A1 (hereafter Graffia).
Regarding claim 18, Porter teaches “the eyewear system of any of claim 6” However Porter does not explicitly teach “wherein the first ear piece and the second ear piece are configured to be contained within the lens against which they fold.”
Graffia teaches folding eyeglasses with folding temples 116 and lenses 110 “wherein the first ear piece and the second ear piece (each temple 116) are configured to be contained within the lens against which they fold 

    PNG
    media_image1.png
    439
    545
    media_image1.png
    Greyscale

Thus Porter teaches the claimed invention except for the relative sizes of the temples in a folded configuration compared to the lenses. Graffia teaches that the first ear piece and the second ear piece are configured to be contained within the lens against which they fold. A device having the claimed relative dimensions would not perform differently than the device of Porter.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose in the eyewear system of Porter, the length of the temples when folded to be smaller in size than the lenses as taught by Graffia since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04 (IV)(A).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Friedman et al USPGPub 20110210018 (hereafter Friedman).
Regarding claims 19, Porter teaches “an eyewear system of claim 6.” However Porter does not explicitly teach “a carrying case configured to conform to a folded configuration of the eyewear system.”
Friedman “a carrying case (eyeglass housing compartment 30) configured to conform to a folded configuration of the eyewear system (see eyeglasses 15 in Fig. 2 which are in a folded configuration with the temple arms folded over the lens frame).”
Friedman further teaches (paragraph 7) “the available cases do not meet the need for a compact, streamlined case dedicated to storing a mobile phone and conveniently located eyeglasses, while providing quick and easy retrieval of both items and providing for a reduction in manufacturing cost.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a case for the eyewear system of Porter that can store folded eyeglasses conveniently colocated with a mobile phone as taught by Friedman (paragraph 7).
Regarding claim 20, the Porter-Friedman combination teaches “the case of claim 19.” However Porter does not explicitly disclose “configured to be positioned on a wrist, a phone, a watch, a wallet and a temple pad.”
Friedman teaches a case “configured to be positioned on a wrist, a phone, a watch, a wallet and a temple pad (Friedman teaches a case configured to be positioned on a phone in that the two part case holds a phone and eyeglasses, see Fig. 2. Friedman further teaches a case attachment 17, Fig. 7 where (paragraph 48) “The case attachment 17 allows the combination cell phone and eyeglass dedicated case 10 to be conveniently attached to another article, such as, for example, a belt, purse edge, keychain or user's wrist.” Thus Friedman teaches a case attachment 17 such that the case is configured to be positioned on any article including a wrist, a watch, a wallet or a temple pad.).”
Friedman further teaches (paragraph 48) “Thus the optional case attachment 17 may allow the user to locate the combination dedicated case 10 in a convenient, easily retrievable position.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eyeglass case of the Porter-Friedman combination to be integral with a phone case, 
Regarding claim 21, the Porter-Friedman combination teaches “the case of claim 19.” However Porter does not explicitly teach “comprising a top and bottom portion hinged together.”
Friedman teaches (e.g. Fig. 1) a case “comprising a top (eyeglass housing cap 13) and bottom portion (eyeglass housing compartment 30) hinged together (paragraph 43 “The cap-retaining aid 14 may be, for example, a hinge (as shown in FIG. 1)”).”
Friedman further teaches that such an eyeglass housing cap and cap-retaining aid helps avoid loss or misplacement (paragraph 43).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the eyeglass case of the Porter-Friedman combination with a housing cap and cap-retaining aid in order to avoid loss or misplacement (Friedman paragraph 43).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Conner US 5929966 (hereafter Conner).
Regarding claim 22, Porter teaches the eyewear system of claim 6, however Porter does not explicitly teach “A carrying case configured to conform to a compact configuration of the eyewear system.”
Conner teaches an eyewear system with a compact configuration where the lenses overlap and the temples are stored. Conner further teaches “a carrying case (case 22) configured to conform to a compact configuration of the eyewear system (see Fig. 1).”
Conner further teaches that such a storage case of the eyewear in a compact configuration is “convenient” (col. 3 lines 27-32).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a case as taught by Conner for the eyewear of Porter in its compact configuration .  

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) in view of Conner US 5929966 (hereafter Conner) as applied to claim 22 above, and further in view of Shalon USPGPub 20160062139 A1 (hereafter Shalon).
Regarding claims 23 and 24, the Porter-Conner combination teaches the case of claim 22. However Porter and Conner do not explicitly teach (claim 23) “wherein the case comprises a projection configured to interact with a portion of the glasses to stabilize the eyewear system within the case,” or (claim 24) wherein the hinge of the eyewear system is configured to be hooked around the projection.”
Shalon teaches foldable eyeglasses with a compact configuration where the lenses overlap with one another. Shalon further teaches a case (case 1200 Figs. 12-20) (claim 23) “wherein the case comprises a projection (clasp 1212) configured to interact with a portion of the glasses (paragraph 84 “As shown in FIG. 20, clasp 1212 has an engagement surface 1224 adapted to engage the bendable bridge 1222 of eyeglasses 1216.”) to stabilize the eyewear system within the case (paragraph 84: “securely grasping the bridge of the eyeglasses.”),” and (claim 24) “wherein the hinge of the eyewear system (bridge 1222) is configured to be hooked around the projection (e.g. paragraph 85: “bendable bridge 1222 has moved … to engage the engagement surface 1224 of clasp 1212”).”
Shalon further teaches that such a clasp 1212 can be used to securely grasp the bridge of the eyeglasses (paragraph 84).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clasp as taught by Shalon into the case of the Porter-Conner combination for the purpose of securing the eyewear in the case as taught by Shalon paragraph 84.




Allowable Subject Matter
Claims 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most relevant art to claim 26 are Porter USPGPub 20170146815 A (hereafter Porter) and Barnett et al. USPGPub 20150042947 A1 (hereafter Barnett).
Regarding claim 26, Porter teaches “A method of folding a pair of thin eyeglasses (see steps below) comprising a first lens (left lens 34 and left frame member 36) connected to a second lens (right lens 38 and right frame member 40) by a resilient bridge (link 26 which is resilient in that it comprises two springs 56 and 58), comprising 
rotating the second lens about the resilient bridge in a clockwise direction (see how the second lens has been rotated by 180 degrees in a clockwise direction to sit upside down in front of the first lens); and
Barnett teaches “catching the second hinge on the first hinge to hold the eyeglasses in a compact configuration
However the prior art fails to teach or reasonably suggest rotating the second lens about the resilient bridge in a clockwise direction “until a second hinge connecting a second ear piece to the second lens rotates past a first hinge connecting a first ear piece to the first lens.” when taken in context of the claim as a whole. 
Claims 27-30 depend from claim 26 and are allowed for at least the reason stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/                Primary Examiner, Art Unit 2872